                                           Case 3:19-cv-03230-SK Document 25 Filed 07/10/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICHARD SEPULVEDA,                                  Case No. 19-cv-03230-SK
                                   8                    Plaintiff,
                                                                                             ORDER OF DISMISSAL
                                   9             v.

                                  10     LYONS LIQUOR INC., et al.,                          Regarding Docket No. 24
                                  11                    Defendants.

                                  12          The parties to this action inform the Court that the terms of their settlement agreement
Northern District of California
 United States District Court




                                  13   have been fully executed and stipulate to dismissal of the action in its entirety, with prejudice.

                                  14   (Dkt. 24.) Accordingly, all parties having consented to the jurisdiction of the undersigned

                                  15   pursuant to 28 U.S.C. § 636, the Court HEREBY DISMISSES this action WITH PREJUDICE,

                                  16   each party to bear its own fees and costs. The Clerk of Court is directed to close the file.

                                  17          IT IS SO ORDERED.

                                  18   Dated: July 10, 2020

                                  19                                                    ______________________________________
                                                                                        SALLIE KIM
                                  20                                                    United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
